Name: Commission Regulation (EC) No 1559/96 of 30 July 1996 increasing the volume of the tariff quota for imports of bananas provided for in Article 18 of Council Regulation (EEC) No 404/93 for 1996
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  trade;  plant product
 Date Published: nan

 No L 193/12 EN Official Journal of the European Communities 3 . 8 . 96 COMMISSION REGULATION (EC) No 1559/96 of 30 July 1996 increasing the volume of the tariff quota for imports of bananas provided for in Article 18 of Council Regulation (EEC) No 404/93 for 1996 the Community market, the Commission is obliged to increase the volume of the tariff quota on the basis of the forecast balance; whereas that increase should not include the additional quantity laid down in Commission Regula ­ tions (EC) No 127/96 (^ and (EC) No 822/96 (f) as a result of tropical storms Iris , Luis and Marilyn ; Whereas the Management Committee has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 18 ( 1 ) thereof, Whereas Article 18(1 ) of Regulation (EEC) No 404/93 provides that, where Community demand determined on the basis of the supply balance referred to in Article 16 increases, the volume of the quota is to be increased in consequence; Whereas in Commission Decision 96/473/EC (3), the Commission establishes the forecast balance for produc ­ tion and consumption in the Community and for imports and exports; whereas that balance indicates an increase in Community demand in particular as a result of the acces ­ sion to the Community of Austria, Finland and Sweden; Whereas on 4 April 1995 the Commission submitted to the Council a proposal adapting the volume of the tariff quota for the import of bananas following the accession of the new Member States (4); whereas, in spite of the Commission's efforts , the Council has so far not adopted any decision on that proposal; whereas, in order to satisfy consumption demand and prevent serious disturbance on HAS ADOPTED THIS REGULATION: Article 1 The tariff quota for imports of third-country and non ­ traditional ACP bananas provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be 2 553 000 tonnes (net weight) for 1996, not including the additional quantity of 72 440 tonnes laid down in Regulations (EC) No 127/96 and (EC) No 822/96 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . ( 2) OJ No L 349 , 31 . 12 . 1994, p. 105. (3) See page 58 of this Official Journal . (4 OJ No C 136, 3 . 6 . 1995, p. 22. (O OJ No L 20 , 26. 2. 1996, p. 17 . (&lt;  ) OJ No L 111 , 4. 5 . 1996, p. 7.